Title: To George Washington from Brigadier General Anthony Wayne, 3 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Montgomery [N.Y.]3rd July 1779 10. OClock A.M.
        
        In Obedience to your Excellencies Orders I have Reconnoitre the Situation of the Enemy at Stony point & the approaches to them in the best manner that Circumstances would admit & Returned late last evening to this place.
        The sketch herewith transmitted (which differs but little from that made the Other day by Colo. Butler) will give you a General Idea of the Strength of their Works on the West Side which in my Opinion are formidable—(I think too much so for a Storm) & to attempt to Reduce it by Regular Approaches will require time as there is no ground within less distance than a half a mile but what it commands.
        The Works on Verplanks point are by no means so formidable as those on this side—altho’ they consist of four Redoubts viz. the one made by us Called La Fayette—with fraise & Dit⟨c⟩h the second Situate to the N.W. on the Rising ground near the River in which is a block House—the third thrown up round a Strong Stone House East of Fort La fayette & on the Margin of a Rising ground Commanding the Causway from the Chu⟨r⟩ch—the fourth is Situate on the East Side of the Creek & Marsh, on a hight point of Rocks commanding all the Ground in its vicinity & overlooking the causway (it has also a block House) these last three are Surrounded with Abbatis but not paired nor cou’d I discover any Embrasures perhaps they fire in Barbet.
        I am clear that they have not more than [  ] men on Stony point & about [  ] on Verplanks point in all of which I am joined in Opinion by Colo. Butler & Major Stewart who were with me on this duty & on whose judgment I much rely.
        Upon the Whole I do not think a Storm practicable—but perhaps a Surprize may be Effected—could we fall on some Stratagem to draw them out—a thought has struck me that as no party of force has ever yet been down or Appeared to the Enemy—& as I have ground to believe that an Inhabitant being near Stony point acts a double part & of course will give them every Information in his power—which goes no further than to the usual rout & number of the Reconnoitring parties—they may be Induced to Attempt an Ambuscade—or if they shou’d not attempt this a few of our people Appearing near may bring a party out in pursuit which may give an Opening to enter with them.
        shou’d your Excellency Incline to Reconnoitre the works tommorrow morning or next day I will have a proper Disposition made of the Light Corps so as to Effectually cover you, or Attempt the surprize in case it meets your Approbation—the Troops at the forrest of D[e]ane

may Co-operate with us if thought necessary. Interim I am Your Excellencies Most Obt Huml. Sert
        
          Anty Wayne
        
      